400 F.2d 584
Ernest H. WEIGMAN and Beula D. Weigman, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 22041.
United States Court of Appeals Ninth Circuit.
September 13, 1968.

On Petition to Review a Decision of the Tax Court of the United States.
E. F. Rucker (argued), of Lesher, Scruggs, Rucker, Kimble & Lindamood, Tucson, Ariz., for petitioners.
Chester C. Davenport (argued), Atty. Dept. of Justice, Mitchell Rogovin, Asst. Atty. Gen., Lester Uretz, Chief Counsel, Richard C. Pugh, Acting Asst. Atty. Gen., Meyer Rothwacks, A. J. Beveridge, III, Marco S. Sonnenschein, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before BARNES and DUNIWAY, Circuit Judges, and McNICHOLS, District Judge*.
PER CURIAM:


1
Taxpayers seek review of an adverse decision of the Tax Court. We affirm for the reasons and upon the grounds stated in the opinion of the Tax Court, reported at 47 T.C. 596 (1967).



Notes:


*
 Honorable Ray McNichols, District Judge, District of Idaho, sitting by designation